        Case 2:18-cv-02590-JZB Document 38 Filed 04/25/19 Page 1 of 2



     Law Offices of
 1
     BONNETT, FAIRBOURN,
 2   FRIEDMAN & BALINT, P.C.
     2325 E. Camelback Road, Suite 300
 3   Phoenix, Arizona 85016
 4   Telephone: (602) 274-1100
     Ty D. Frankel (027179)
 5   tfrankel@bffb.com
 6
     Law Offices of
 7   BONNETT, FAIRBOURN,
     FRIEDMAN & BALINT, P.C.
 8   600 W. Broadway, Suite 900
 9   San Diego, California 92101
     Telephone: (619) 756-7748
10   Patricia N. Syverson (020191)
     psyverson@bffb.com
11

12                      IN THE UNITED STATES DISTRICT COURT
13                                 DISTRICT OF ARIZONA
14 Angel Garcia,                                  Case No. CV-18-02590-PHX-JZB
15
                 Plaintiff,                    NOTICE OF SERVICE OF PLAINTIFF’S
16 v.                                          FIRST SUPPLEMENT TO MANDATORY
                                                 INITIAL DISCOVERY RESPONSES
17
     AVH Mortgage LLC, et al.,                  DISCLOSING EXPERT AND EXPERT
18                                                          REPORT
                 Defendants.
19

20

21         Plaintiff, Angel Garcia, through undersigned counsel, hereby notifies the Court that

22 he served Plaintiff’s Second Supplement to Mandatory Initial Discovery Responses

23 Disclosing Expert and Expert Report upon counsel for Defendant by email and U.S. Mail

24 on April 25, 2019.

25         DATED: April 25, 2019.

26

27

28

                                               -1-
      Case 2:18-cv-02590-JZB Document 38 Filed 04/25/19 Page 2 of 2



                                               BONNETT, FAIRBOURN, FRIEDMAN
 1                                             & BALINT, P.C.
 2                                             /s/ Ty D. Frankel
                                               Ty D. Frankel
 3                                             2325 E. Camelback Road, Suite 300
                                               Phoenix, Arizona 85016
 4                                             Telephone: 602-274-1100
                                               Facsimile: 602-798-5860
 5
                                               BONNETT, FAIRBOURN, FRIEDMAN &
 6                                             BALINT, P.C.
                                               Patricia N. Syverson
 7                                             600 W. Broadway, Suite 900
                                               San Diego, California 92101
 8
                                               Attorneys for Plaintiff
 9

10
                                  CERTIFICATE OF SERVICE
11

12        I, Karen Vanderbilt, hereby certify that a true copy of the foregoing document filed
   through the ECF system will be electronically sent to the registered participants as identified
13 on the Notice of Electronic Filing, and paper copies will be sent to those indicated as non-
   registered participants on April 25, 2019.
14

15
                                               /s/ Karen Vanderbilt
16

17

18

19

20

21

22

23

24

25

26

27

28

                                                 -2-
